DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al. (USPAPN 2014/0181553).
With respect to claim 1, a control method (method of operating Fig. 1 details in Figs. 1 -5) comprising: 
controlling a frequency of a clock to a first frequency (clock provided to the cores via 4 of Fig. 1 in higher frequency active state see Fig. 2);

 statically predicting a time for which the second frequency is to be continued (see paragraphs 0047 and 0048 the prediction circuit 21, see Fig. 3, within 20 of Fig. 1 predicts the duration of the idle state.  The predication is a statistical average, see paragraphs 0053 and 0062); and
 changing the frequency of the clock from the second frequency to the first frequency after the time for which the second frequency is to be continued elapses from a timing when the frequency of the clock is changed to the second frequency (when the duration is over the clock is switched from the idle mode to the active mode, see paragraphs 0047 and 0048 and Fig. 2).  
With respect to claim 17, Eckert et al. discloses, a semiconductor integrated circuit (Fig. 1 details in Figs. 2 and 3) comprising: 
a clock controller that generates a clock (20, details disclosed in Fig. 3, with 4 of Fig. 1; clock(s) output from 4); and 
a plurality of blocks (Core#1-Core#N) that operates by using the clock (cores receive the clock), wherein the clock controller controls a frequency of the clock to a first frequency (active higher frequency state, see Fig. 2), changes the frequency of the clock from the first frequency to a second frequency (lower frequency idle state, see Fig. 2 and paragraph 0027), generates the clock of which the frequency is changed from the second frequency to the first frequency after a time predicted as a time for which the second frequency is to be continued elapses from a timing when the frequency of the .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al. (USPAPN 2014/0181553) in view of Seenappa et al. (USPN 10,579,093).
With respect to claim 3, Eckert et al. fails to disclose “wherein the time for which the second frequency is to be continued includes a non-busy period in which a circuit block to which the clock is supplied is waiting.”

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to account for the latency (as evidenced by Seenappa et al.) before switching the frequencies of Eckert et al. and thereby providing for the method step of “the time for which the second frequency is to be continued includes a non-busy period in which a circuit block to which the clock is supplied is waiting” for the purpose of avoiding sluggish operation and excess energy consumption in the circuit of Ecker et al. 
With respect to claim 4, the control method according to claim 3, wherein the statistical predicting of the time for which the second frequency is to be continued includes obtaining a first processing period, and obtaining the non-busy period by subtracting a predetermined time from the first processing period (idle time, e.g., frequency switching time minus the idle time plus the frequency change ramping time and/or “latency due to transmission).  

Claim 19 is rejected for the same reasons as claim 3.

Allowable Subject Matter
Claims 2, 6-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849